Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
	The IDS filed 09/09/2022 has been considered.
	Claims 1-2 and 5-27 are pending. 

	The restriction requirement of 09/14/2021 has been withdrawn. Therefore, claims  21-27 are hereby rejoined with claims 1-2, 2, and 5-27 elected in the response of 08/08/2022. Therefore, all claims are hereby fully examined. 

Priority
This Application is a CIP of Appl. 16/742,529. Therefore, the effective filing date of the application is 07/15/2020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hellwege et al (US 9,801,387B2) in view of each of Genchev et al (Bulgarian Journal of Agricultural Science (2002), 8:181-187;  “Inheritance of Resistance to White Mold Disease (Sclerotinia sclerotiorum (Lib.) de Bary) in the Breeding Line A195 of Common Bean (physiologists vulgaris L.); Wahlquist, Daniel James (US 10, 349, 609 B1; published 07/16/2019); and .
Hellwege et al teach a kit or composition comprising Bacillus subtilis strain AQ713 (also known as QST7131) against fungal pathogens including Sclerotinia sclerotiorum (column 55, line 56); said strain exhibits broad fungicidal activity and is also commercially available in formulations (column 5, lines 9-12); said composition is at least partially coated to seed of plants including bean (Phaseolus vulgaris) (column 55, line 49). Hellwedge et al state At column 3, lines 8-10, Hellwedge et al teach a kit comprising carriers and said Bacillus subtilis strain AQ713 (also known as QST7131) to control phytopathogens. The suitable carriers in the formulations can be in solid or solvent form (see the whole document including the claims).
Hellwedge et al do not explicitly a bean plant comprising the recombinant chromosomal segment on chromosome 2 and/or 7, marker loci M1-M3, M6, and M8-M12 (SEQ ID NO: 1-2, 7-8, 14-15, 20-21 and 26) and seed property as recited in the claims.
Genchev et al disclose a common bean plant exhibiting resistance to Sclerotinia sclerotiorum produced by breeding the resistant line A195 with susceptible line G2883. 
Wahlquist teaches “outlaw garden bean variety that was commercially available and advertised in the internet via You Tube video as “outlaw Fresh Market bean” (Applicant’s IDS). Later whole genome sequencing and phenotyping show varied level of resistance against leaf crumple disease and the presence of marker loci M3 (SEQ ID NO: 2)  and markers M9-M12 (SEQ ID NO: 8, 14, 20 and 26, respectively) with single nucleotide mismatch (See  Agarwal et al (Tables 3-4); Applicant’s IDS) . 
Asgrow  (US Plant Variety Protection Certificate No. 8900152; published 06/30/1992)  teaches a garden variety designated “Tema bean” which was later shown to contain marker M11 (SEQ ID NO: 20), and marker loci M3 (SEQ ID NO: 2), M9 (SEQ ID NO: 8), and M12 (SEQ ID NO: 26) of the instant claims with a single nucleotide mismatch (see Applicant’s IDS of 09/09/2022).
The bean plant disclosed by Genchev et al inherently comprises the claimed chromosomal segment comprising marker loci on chromosomes 2 and 7 because it is resistant to Sclerotinia sclerotiorum and it is introgessed from the resistant parent line A195  of the instant invention. The office contends the marker locus of M1-M3, M6, and M8-M12 (SEQ ID NO: 1-2, 7-8, 14-15, 20-21 and 26) and the region located between 23,719,195 bp and 27,452,157 bp on chromosome 2, or  between 42,414,123 and 45,411,236 on chromosome 7 of the P. vulgaris reference genome sequence would be inherent features of a bean plant exhibiting resistance to Sclerotinia sclerotiorum because the prior art and instant application both use parent resistant line A195 as the source of the resistance.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a kit or a composition comprising Bacillus subtilis strain AQ713 (also known as QST7131) to control against fungal pathogens including Sclerotinia sclerotiorum on plants including bean as taught by Hellwedge et al; and to modify that kit or composition by incorporating crop plants including the common bean plant having Sclerotinia sclerotiorum resistance taught by Genchev et al, or the commercially available green bean varieties Outlaw or Tema taught by Wahlquis or Asgrow . There is no unexpected results from treating a bean plant having natural or introduced desired trait with a composition comprising the Bacillus subtilis strain QST7131 and an agriculturally acceptable carrier because Hellwedge et al suggested applying a composition comprising Bacillus subtilis strain QST7131 on to bean plant or seed thereof for broad fungicidal activity. One would have been motivated to use the Bacillus subtilis strain QST7131 for applications on seed given that formulations containing said strain are commercially available, and given that strain exhibits broad fungicidal activity as taught by Hellwedge et al. One would also have been motivated to apply Bacillus subtilis strain QST7131 to a bean plant or seed already having Sclerotinia sclerotiorum resistance for additional synergistic effects, with a reasonable expectation of success as suggested by Hellwedge et al.
Therefore, the claimed invention as whole was a prima facie obvious. 
MPEP 2141 (111) teaches that the prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, and the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."ld.
In determining obviousness, neither the particular motivation to make the claimed Invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.
See also In re O' Farrell (CAFC) 7 USPQ2d 1673 (1988) on page 1681 which states that obviousness does not require absolute predictability of success, and that only a reasonable expectation of success is required. According to the MPEP, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Remarks
No claim is allowed.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662